[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTIONS TO STRIKE
(1) The court denies the motions to strike the second and fourth counts for the reasons set forth in the attached decision of Amari Jones, PPA,et al v. William Gulley, M.D., et al, No. 558526. The allegations of the negligence count can form the basis of a recklessness claim, see paragraphs 10(c) and (d) of the second count and paragraphs 11(c) and (d) of the fourth count.
(2) The court does grant the motion to strike as to the claim for double or treble damages against Umberto Pitagora for the reasons set forth in Robinson v. McWeeney, 16 CLR 514 (1996), which is attached.
  ___________________ Corradino, J.